Citation Nr: 9928964	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  94-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 benefits in the amount of $4,144.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to December 
1944.  This appeal arises from a May 1993 decision of the 
Newark, New Jersey Regional Office's Committee on Waivers and 
Compromises (RO), which denied the veteran's request for 
waiver of recovery of Section 306 benefits in the total 
amount of $4,144, on the basis that recovery would not be 
against equity and good conscience.  This case was before the 
Board in December 1998 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran had been in receipt of Section 306 pension 
benefits since November 1970.

3.  The veteran failed to accurately report interest income 
received by his wife in 1989. 

4.  In 1992 the regional office received information from an 
income verification match (IVM) indicating that the veteran 
had received unearned income of $674 and his wife had 
received unearned income of $7,274 for 1989.

5.  The veteran was notified in February 1992 that the RO 
proposed to terminate his Section 306 pension benefits 
effective January 1, 1990, based upon previously unreported 
income, which raised his countable family income for 1989 
above the maximum annual rate.

6.  The veteran was notified in February 1993 that his 
entitlement to Section 306 pension was terminated effective 
January 1, 1990.

7.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the veteran.

8.  The veteran was at fault in the creation of the 
overpayment by virtue of his failure to accurately report his 
total income for 1989, but this fault is mitigated to a great 
extent as the veteran is legally blind.

9.  Recovery of the overpayment of pension benefits would 
create an undue financial hardship.

10.  Failure to recover the overpayment would result in 
unjust enrichment of the veteran.

11.  It has not been alleged nor shown that reliance on the 
appellant's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of Section 306 benefits in the 
amount of $4,144 would be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran was awarded Section 306 
benefits effective in November 1970.  

A December 1989 Section 306 Eligibility Verification Report 
(EVR) completed by the veteran indicates monthly income from 
Social Security of $591.90 for the veteran and $289.90 for 
his wife.  The veteran also reported annual interest and 
dividends of $40 for himself and $68 for his wife.  He 
reported $480 for his cash and bank accounts and $970 for his 
wife's cash and bank accounts.

A December 1990 Section 306 EVR completed by the veteran 
indicates monthly income from Social Security of $619.60 for 
the veteran and $303.60 for his wife.  The veteran also 
reported annual interest and dividends of $48 for himself and 
$78 for his wife.  He reported $200 for his cash and bank 
accounts and $350 for his wife's cash and bank accounts.

A December 1991 Section 306 EVR completed by the veteran 
indicates monthly income from Social Security of $652.90 for 
the veteran and $319.90 for his wife.  The veteran also 
reported annual interest and dividends of $489 for himself 
and $995 for his wife.  He reported $900 for his cash and 
bank accounts and $1100 for his wife's cash and bank 
accounts.

In a February 1992 letter, the veteran was advised that the 
RO had received information from an Income Verification Match 
(IVM) study.  IVM for 1989 revealed $674 in unearned income 
for the veteran and $7274 in unearned income from the 
veteran's wife.  Total income for 1989 was $14,521, which 
exceeded the maximum pension rate of $10,350.  The RO further 
informed the veteran that his benefits would be terminated 
effective in January 1990.  

By letter dated in February 1993, the veteran's pension 
benefits were terminated effective in January 1990, which 
created an overpayment in the amount of $4,144.

In April 1993 the veteran requested waiver of recovery of an 
overpayment of $4,144 and requested a hearing before the RO's 
Committee on Waivers and Compromises.  The veteran indicated 
that he was legally blind.  He also stated that he was 
separated from his wife and had no knowledge of her 1989 
income.  In addition, the veteran maintained that recovery of 
the overpayment of pension benefits would create financial 
hardship.

A 1993 Financial Status Report (FSR) completed by the veteran 
indicates monthly income of $661 from Social Security and 
monthly expenses of $713, including $183 for rent, $300 for 
food, $80 for utilities and heat, $30 for telephone, $50 for 
clothing, $20 for medical expenses, $40 for transportation, 
and $10 for debts.  He reported assets of $1,465 in cash, 
furniture worth $100, and a 1980 Buick Skylark worth $100.  
He reported a debt of $4,380 to Community Medical Center.  He 
reported that he was separated from his wife.

In the December 1998 Remand, the Board directed, among other 
developments, that the veteran be scheduled for a personal 
hearing before the Committee on Waivers and Compromises at 
the RO.  Although the veteran was notified that he was 
scheduled for a hearing in February 1999, he failed to report 
for this hearing.

Additional evidence submitted by the veteran includes a 
December 1991 letter from Steven R. Leff, the veteran's 
private physician, which notes that the veteran is legally 
blind.

Analysis

The veteran seeks a waiver of recovery of an overpayment of 
Section 306 benefits.  The veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  All relevant facts have 
been properly developed, and no further assistance is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
Section 306 benefits is warranted on the basis of equity and 
good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt because he 
failed to report the total unearned income received by him 
and his wife in 1989.  However, it is also noteworthy that 
the veteran has been declared legally blind.  This medical 
disability might help to explain why the veteran submitted an 
incorrect 1989 EVR.  As a consequence, the Board notes that 
the fault of the veteran is mitigated to a large extent by 
his blindness.  Therefore, the impact of fault as a factor in 
the equity and good conscience standard is minimized.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in 1993.  The FSR shows 
that the veteran's monthly net income was $661 from Social 
Security.  The total monthly expenses were $713.  The net 
monthly expenses exceeded the net monthly income by $52.  The 
veteran indicated that he was separated from his wife.

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the veteran unable to provide for life's 
basic necessities.  The financial status report shows a $52 a 
month deficit.  The Board also notes that the veteran is 
separated from his wife; therefore, her income is no longer 
available.  Lastly, the record shows that the veteran has an 
outstanding debt of $4380.  Given the veteran's limited 
income, an attempt to repay even a small portion of the 
overpayment in monthly installments would have an adverse 
impact on his ability to provide for life's basic 
necessities.  In view of these facts, financial hardship 
would result upon recovery of the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose would not 
be defeated as the veteran is no longer entitled to Section 
306 pension benefits.

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  The VA made erroneous 
payments of benefits based on incorrect information provided 
by the veteran, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a result of his 
own fault under these circumstances would clearly constitute 
unjust enrichment.  However, as noted above, any fault on the 
part of the veteran is excusable to a large extent.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that the veteran had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

In sum, it appears that the evidence in support of the 
veteran's claim for waiver of recovery of an overpayment of 
Section 306 benefits in the amount of $4,144 is in at least 
equipoise with that evidence favoring a denial.  The Board 
concludes that the veteran was at fault in the creation of 
the debt but that his fault is mitigated to a large extent by 
his blindness.  Moreover, the recovery of the debt would 
result in severe financial hardship to the veteran.  Although 
the other elements to be considered in determining whether 
recovery of the overpayment would be against equity and good 
conscience do not support the veteran's claim for waiver, the 
veteran must be given the benefit of the doubt in this case.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Section 306 benefits in the amount of $4,144 is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

